DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the instant patent application. This Non-Final Office Action is in response to the claims filed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of determining collaboration strength among users in an enterprise.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites identifying a plurality of users of an enterprise; accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications; computing collaboration metrics for a user of the plurality of users based on the user interaction data; computing a collaboration strength score based the collaboration metrics for the user; and providing the collaboration strength score to a user.

	Accordingly, the claim recites an abstract idea and dependent claims 2-7 and 9-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client device. The client device is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 and 8 include various elements that are not directed to the abstract idea under 2A. These elements include a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claims 1 and 8, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 11-19, they are directed to an apparatus, however the claims are directed to a judicial exception without significantly more. Claims 11-19 are directed to the abstract idea of determining collaboration strength among users in an enterprise.

	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. In addition, the identifying limitation of the claim falls into the Mental Processes grouping of abstract ideas for this is a concept that can be performed in the human mind.
	Accordingly, the claim recites an abstract idea and dependent claims 12-17 and 19 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a processor, a memory and a client device. The processor, memory and client device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 11 and 18 include various elements that are not directed to the abstract idea under 2A. These elements include a processor, a memory, a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These 
	Therefore, Claims 11 and 18, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to non-transitory computer readable storage medium, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of determining collaboration strength among users in an enterprise.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites identifying a plurality of users of an enterprise; accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications; computing collaboration metrics for a user of the plurality of users based on the user interaction data; computing a collaboration strength score based the collaboration metrics for the user; and providing the collaboration strength score to a user.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. In addition, the identifying limitation of the claim falls into the Mental Processes grouping of abstract ideas for this is a concept that can be performed in the human mind.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer, a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1- 3, 6, 10-13, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grady Smith et al. (US 2017/0236081 A1).
	Grady Smith teaches the limitations of Claim 1 which state
	identifying a plurality of users of an enterprise (Grady Smith: Para 0066-0072 via the employee interaction related data or information that may be accessed and processed as part of implementing an embodiment of the inventive system and methods may include (but is not required to include, nor are other sources or types of data excluded from consideration) information regarding: [0067] The Hierarchy of roles within the organization; [0068] Department/Group Structures (the identification and purpose/task/goals of such structures); [0069] Performance Metrics (individual and group); [0070] Attendance rate, types of interactions participated in, types declined by a person or group member; [0071] Productivity (based on macro and micro characteristics, and as related to an individual and/or group); [0072] Information about Individuals (e.g., age, race, gender, location/country, department, team, tenure, education, salary, etc.); 
	accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications (Grady Smith: Para 0062 via a data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, from sources including (but not limited to, or required to include) email, voice mail, call records, text messages, calendaring or event information, task records, time entry records, etc.; 

	computing a collaboration strength score based the collaboration metrics for the user (Grady Smith: Para 0063, 0148 via process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the 
	providing the collaboration strength score to a client device of the user (Grady Smith: Para 0122-0123, 0267 via user interface layer or tier 302 having one or more user interfaces 303. Examples of such user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For example, users may interact with interface elements in order to access functionality and/or data provided by application and/or data storage layers of the example architecture. Examples of graphical user interface elements include buttons, menus, checkboxes, drop-down lists, scrollbars, sliders, spinners, text boxes, icons, labels, progress bars, status bars, toolbars, windows, hyperlinks and dialog boxes. Application programming interfaces may be local or remote, and may include interface elements such as 
	Regarding Claim 2, Grady Smith teaches the limitations of Claim 2 which state
	accessing interactions within the enterprise for the user up to a predefined degree of contacts (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated); 
	forming a core working group of the user based on the accessed interactions (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated); and 
	calculating the collaboration metrics based on the core working group of the user (Grady Smith: Para 0264 via the interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) as weighted by the number of such interactions are illustrated--this provides a graphic indication of where the communications related to the issue are most focused or concentrated and may suggest those having the most knowledge or information about the topic).

	identifying a weight corresponding to an action of a corresponding application, the action being directed to the user from another user within the enterprise or from the user to another user within the enterprise (Grady Smith: Para 0178 via weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal; 
	determining a number of actions for each application (Grady Smith: Para 0173, 0179-0180 via each instance of an interaction between employees/personnel is captured/recorded; participation level may be tracked when possible. This may be determined based on measureable factors, such as whether an event was accepted/attended/declined, or active correspondence in an email thread (versus just being on recipient list). During analysis, more weight may be given to interactions with a higher participation level, or certain interactions can be excluded from analysis based on low participation level; [0180] Time & Date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred);
	applying the weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0180 via time & date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred); and 

	Regarding Claim 6, Grady Smith teaches the limitations of Claim 6 which state
	determining a collaboration category of the user based on the collaboration strength score of the user (Grady Smith: Para 0063 via example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.;; and 

	Regarding Claim 10, Grady Smith teaches the limitations of Claim 10 which state
	wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application (Grady Smith: Para 0062 via wherein the one or more applications comprise at least one of an email application, 
	Regarding Claim 11, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a processor and memory storing instructions (Grady Smith: Para 0320).
	Regarding Claims 12, 13 and 16, they are analogous in nature to Claims 2, 3 and 6 respectively and are rejected for the same reasons.
	Regarding Claim 20, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a non-transitory computer readable medium (Grady Smith: Para 0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Agarwal et al. (US 2015/0067043 A1).
	Regarding Claim 4, while Grady Smith teaches the limitations of Claim 3, it does not explicitly disclose the limitations of Claim 4 which state
	identifying a weight corresponding to an action of a corresponding application, the action being directed to the user from another user within the enterprise or from the user to another user within the enterprise; determining a number of actions for each application; applying the weight of the corresponding action to the number of actions for each application; and computing a total score based on the applied weight of the corresponding action to the number of actions for each application (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith with the teachings of Agarwal in order to have identifying a weight corresponding to an action of a corresponding application, the action being directed to the user from another user within the enterprise or from the user to another user within the enterprise; determining a number of actions for each application; applying the weight of the corresponding action to the number of actions for each application; and computing a total score based on the applied weight of the corresponding action to the number of actions for each application. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 5, the combination of Grady Smith/Agarwal teaches the limitation of Claim 5 which states wherein the degree centrality metric indicates a connection strength, the eigen centrality metric indicates a network strength, the betweenness centrality metric indicates an influence strength, and the closeness centrality metric indicates a proximity strength (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness 
	Claims 14 and 15 are analogous in nature to Claims 4 and 5 and are rejected for the same reasons.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Cong et al. (US 2018/0005161 A1).
	Regarding Claim 7, while Grady Smith teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 7 which state determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise.
	Cong though, with the teachings of Grady Smith, teaches of
	determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise (Cong: Para 0043 via the metric system 220 can be configured to: identify a skill weakness (e.g., a user metric value below a threshold determined from an average metric value for other members of the user's team, etc.) for a user based on the user's historic data; 
	generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise (Cong: Para 0024 via method 100 and/or system 200 can function to collect user data, organize the data (e.g., quantify the data; extract factor values correlated with user metrics; etc.), analyze the data (e.g., interpret the data; determine user metrics; etc.), and/or present the data to users (e.g., employees, managers, leadership such as the corporate suite, people operations such as human resources, etc.). The method 100 can additionally or alternatively function to predict user changes associated with the workplace, such as changes in performance, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith with the teachings of Cong in order to have determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 17, it is analogous to Claim 7 and is rejected for the same reasons.
Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Cong et al. (US 2018/0005161 A1) in view of Conlan et al. (US 2018/0025084 A1).
	Regarding Claim 8, while the combination of Grady Smith/Cong teaches the limitations of Claim 7, it does not explicitly disclose the limitations of Claim 8 which states detecting, from the client device of the user, a selected recommended action from the recommendation; identifying an application from the one or more applications, the identified application corresponding to the selected recommended action; and calling an application function of the identified application on the client device of the user.
	Conlan though, with the teachings of Grady Smith/Cong, teaches of
	detecting, from the client device of the user, a selected recommended action from the recommendation (Conlan: Para 0052 via in response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided); 
	identifying an application from the one or more applications, the identified application corresponding to the selected recommended action (Conlan: Para 0054 via FIG. 6 illustrates a recommendation configured as a ribbon notification As shown in a diagram 600, a user may open a document 604 through an application 
	calling an application function of the identified application on the client device of the user (Conlan: Para 0052, 0059 via response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects editing of the document 504 by multiple users but at different times based on the usage pattern, identifier, and other interactions, the prompt 550 may indicate that limited or no collaboration tools are being implemented for the document 504. The prompt 550 may also indicate that this recommendation is being provided because other users have been detected interacting with the document, and thus the users may benefit from the implementation of available collaboration features. The main instruction 552 may pose to the user whether or not be/she would like to expand the collaborative features available for the document 504. At least one collaboration tool 554 may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Cong with the teachings of Conlan in order to have detecting, from the client device of the user, a selected recommended action from the recommendation; identifying an application from the one or more applications, the identified application corresponding to the selected recommended action; and calling an application function of the identified application on the client device of the user. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 9, the combination of Grady Smith/Cong/Conlan teaches the limitation of Claim 9 which states
	wherein the application function generates a prepopulated message to one or more users identified from the selected recommendation (Conlan: Para 0056 via ribbon notification 614 may include a prompt 616 and a main instruction 618. The 
	Claims 18 and 19 are analogous in nature to Claims 8 and 9 and are rejected for the same reasons.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623